Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 4/28/2022, could either not be found or was not suggested in the prior art of record.  With respect to claim 6, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of applying a centrifugal force according to rotation of the substrate in a direction opposite to a rotation direction to induce a second tensile force of the first microneedle in which the first tensile force is induced; and obtaining a second microneedle shape in a spirally twisted screw shape having a first inclination toward a first direction and a second inclination toward a second direction opposite to the first direction as a result of the first tensile force and the second tensile force, as recited in claim 6, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2016/0067469 to Jung et al. which discloses a method of manufacturing a microneedle (see Fig. 6), the method comprising: preparing a first microneedle (Shown in the third picture from the left in the top row on Fig. 6) on a surface of a substrate; applying a centrifugal force (force G) according to rotation of the substrate to induce a first tensile force of the first microneedle (G force creates a length of the microneedle); applying a centrifugal force (force a) according to rotation of the substrate in a direction to induce a second tensile force of the first microneedle in which the first tensile force is induced (shown well in the lower right hand portion of Fig. 6); and obtaining a second microneedle structure (shown well in the lower right hand portion of Fig. 6), but Jung et al. does not teach the features discussed above as recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783